ANSTEAD, Chief Judge,
specially concurring:
I concur in the affirmance of the trial court’s judgment entered upon a jury verdict and the trial court’s subsequent denial of a motion for new trial. The most troubling issue on appeal to this writer concerned the trial court’s refusal to allow appellant Steven J. Ivany’s treating physician to testify about several recent visits Ivany made to the doctor. The court ex-*524eluded this testimony by reason of the appellants’ failure to furnish reports of these visits to appellees pursuant to the reciprocal discovery rules previously invoked by appellees. Although I believe the exclusion was error, I do not think the error was sufficiently harmful to merit reversal and a new trial. The physician was allowed to testify about the total number of visits he had with Ivany and to express his views as to the nature and permanency of Ivany’s injuries. There is no indication that the subsequent visits offered any additional information not disclosed by the prior visits. In addition, we are handicapped on review because no record proffer was made of the excluded evidence.